                Case 17-29103            Doc 64-2        Filed 02/14/20 Entered 02/14/20 10:39:29                   Desc Exhibit
                                                                B Page 1 of 2
Claim Detail
Case   1729103     Debtor1   KATHLEEN LEWANDOWSKI         Trustee   MARSHALL, MARILYN O. (CHICAGO, IL)




 CLAIM DETAIL                                                                          CLAIM AMOUNTS
 Claim Number                   12                                                    Claim Amount         $6,092.00
 Claim Description              DEBT SECURED BY                                       Scheduled Amount     $9,791.00
                                VEHICLE
                                                                                      Monthly Payment      $116.36
 Claim Type Code                S
                                                                                      Collateral Value     $6,092.00
 Class Type Description         SECURED                                               Amount
 Class Type Code                S                                                     Principal Paid       $2,408.89
 Level                          20                                                    Principal Owed       $3,683.11
 Comment                                                                              Principal Due        $322.66
                                                                                      Amount
 Account Number                 2358
                                                                                      Interest Rate %      5.5000
 Reference Number               101954195
                                                                                      Interest Paid        $550.73
 UCI
                                                                                      Interest Due         $16.09
 Court Claim Number             5                                                     Amount
 Claim Filed Date               01/29/2018                                            Trustee Percent      0.0000


 CREDITOR INFORMATION                                                                  FLAGS
 Creditor Name           Exeter Finance Corporation                                   No Check
                                                                                      Indicator
 Mailing Address         P O Box 167399
                                                                                      Stop Disburse
                                                                                      Indicator
                         Irving, TX 75016                                             Continuing
 Contact Name            Shirley Slaughter                                            Indicator
 Phone Number            (469) 754-4218                                               Reserve Indicator
 Creditor Number         100149213

 PAYMENT HISTORY




                             CHECK NUM                                                                          PAYMENT A
         DATE                            NAME OF PARTY                       DESCRIPTION                                    TOTAL
                             BER                                                                                MOUNT


        12/20/2019           7107543     EXETER FINANCE CORPORATION          DISBURSEMENT TO CREDITOR/PRINCIP   $155.22     $2,959.62
                                                                             AL

        12/20/2019           7107543     EXETER FINANCE CORPORATION          DISBURSEMENT TO CREDITOR/INTERE    $19.66      $2,804.40
                                                                             ST

        11/15/2019           7107455     EXETER FINANCE CORPORATION          DISBURSEMENT TO CREDITOR/PRINCIP   $158.03     $2,784.74
                                                                             AL

        11/15/2019           7107455     EXETER FINANCE CORPORATION          DISBURSEMENT TO CREDITOR/INTERE    $16.86      $2,626.71
                                                                             ST

        10/18/2019           7107358     EXETER FINANCE CORPORATION          DISBURSEMENT TO CREDITOR/PRINCIP   $160.11     $2,609.85
                                                                             AL

        10/18/2019           7107358     EXETER FINANCE CORPORATION          DISBURSEMENT TO CREDITOR/INTERE    $17.54      $2,449.74
                                                                             ST

        09/20/2019           7107276     EXETER FINANCE CORPORATION          DISBURSEMENT TO CREDITOR/PRINCIP   $94.39      $2,432.20
                                                                             AL

        09/20/2019           7107276     EXETER FINANCE CORPORATION          DISBURSEMENT TO CREDITOR/INTERE    $22.42      $2,337.81
                                                                             ST

        08/16/2019           7107193     EXETER FINANCE CORPORATION          DISBURSEMENT TO CREDITOR/PRINCIP   $159.05     $2,315.39
                                                                             AL
       Case 17-29103     Doc 64-2        Filed 02/14/20 Entered 02/14/20 10:39:29             Desc Exhibit
                                                B Page 2 of 2
             CHECK NUM                                                                    PAYMENT A
DATE                     NAME OF PARTY                 DESCRIPTION                                    TOTAL
             BER                                                                          MOUNT


08/16/2019   7107193     EXETER FINANCE CORPORATION    DISBURSEMENT TO CREDITOR/INTERE    $18.61      $2,156.34
                                                       ST

07/19/2019   7107116     EXETER FINANCE CORPORATION    DISBURSEMENT TO CREDITOR/PRINCIP   $130.95     $2,137.73
                                                       AL

07/19/2019   7107116     EXETER FINANCE CORPORATION    DISBURSEMENT TO CREDITOR/INTERE    $43.21      $2,006.78
                                                       ST

05/17/2019   7106955     EXETER FINANCE CORPORATION    DISBURSEMENT TO CREDITOR/PRINCIP   $154.37     $1,963.57
                                                       AL

05/17/2019   7106955     EXETER FINANCE CORPORATION    DISBURSEMENT TO CREDITOR/INTERE    $19.81      $1,809.20
                                                       ST

04/19/2019   7106853     EXETER FINANCE CORPORATION    DISBURSEMENT TO CREDITOR/PRINCIP   $62.75      $1,789.39
                                                       AL

04/19/2019   7106853     EXETER FINANCE CORPORATION    DISBURSEMENT TO CREDITOR/INTERE    $111.44     $1,726.64
                                                       ST

11/16/2018   7106429     EXETER FINANCE CORPORATION    DISBURSEMENT TO CREDITOR/PRINCIP   $722.57     $1,615.20
                                                       AL

11/16/2018   7106429     EXETER FINANCE CORPORATION    DISBURSEMENT TO CREDITOR/INTERE    $75.49      $892.63
                                                       ST

08/17/2018   7106181     EXETER FINANCE CORPORATION    DISBURSEMENT TO CREDITOR/PRINCIP   $84.95      $817.14
                                                       AL

08/17/2018   7106181     EXETER FINANCE CORPORATION    DISBURSEMENT TO CREDITOR/INTERE    $76.67      $732.19
                                                       ST

05/18/2018   7105938     EXETER FINANCE CORPORATION    DISBURSEMENT TO CREDITOR/PRINCIP   $87.41      $655.52
                                                       AL

05/18/2018   7105938     EXETER FINANCE CORPORATION    DISBURSEMENT TO CREDITOR/INTERE    $77.87      $568.11
                                                       ST

02/16/2018   7105697     EXETER FINANCE CORPORATION    DISBURSEMENT TO CREDITOR/PRINCIP   $289.77     $490.24
                                                       AL

02/16/2018   7105697     EXETER FINANCE CORPORATION    DISBURSEMENT TO CREDITOR/INTERE    $51.15      $200.47
                                                       ST

12/15/2017   7105571     EXETER FINANCE CORP           DISBURSEMENT TO CREDITOR/PRINCIP   $149.32     $149.32
                                                       AL
